Title: Thomas Jefferson to Robert Saunders, 2 March 1816
From: Jefferson, Thomas
To: Saunders, Robert


          
            Sir
             Monticello Mar. 2. 16.
          
          I recieved yesterday your favor of Feb. 20. covering covering an acknolegement of the Cashier of the bank of Virginia at Richmond that you had deposited there the sum of six hundred and thirty five Dollars 48 cents to my credit for the use of John Baptist Fancelli: and I recieved under the same cover a return of Fancelli’s letters of Attorney to me which had been forwarded to you for the settlement of his claims on mr Bracken as admr of the late Charles Bellini. with an expression of my entire satisfaction with your agency in this business & thanks for your diligence in it be pleased to accept the assurance of my great respect and esteem.
          Th: Jefferson
        